Decree of the Surrogate’s Court of Suffolk county affirmed, with costs. We think that under section 2687 of the Code of Civil Procedure the'burden was on the executors to show good and sufficient cause why they should not satisfy the legacy of the petitioner, and that they failed so to do; that there was before the surrogate proof of the bequest in the evidence offered by the executors; and that the only adjudication in the action of Bawolle v. Hiscox, binding upon the petitioner here, was that her legacy was subordinate to the claims of the creditors of the testator. Jenks, P. J., Stapleton, Mills, Rich and Putnam, JJ., concurred.